          Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 1 of 30




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE:                                                                 :     18-CV-7143 (JMF)
                                                                       :
NIELSEN HOLDINGS PLC SECURITIES                                        :   OPINION AND ORDER
LITIGATION                                                             :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs in this putative securities-fraud class action — brought pursuant to Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78j(b), 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5 — are

investors in Nielsen Holdings plc (“Nielsen”), a publicly traded data analytics company most

famous for its television ratings service. Plaintiffs allege that Nielsen and several of its officers,

Dwight Mitchell Barns, Jamere Jackson, and Kelly Abcarian (the “Individual Defendants” and,

together with Nielsen, “Defendants”) made various false and misleading statements overstating

the strength of Nielsen’s business segments. Defendants now move, pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, to dismiss Plaintiffs’ claims. ECF No. 75 (“Motion”). For

the reasons that follow, the motion is granted in part and denied in part.

                                               BACKGROUND

        The following facts, drawn from the Second Amended Complaint (the “Complaint”),

ECF No. 72 (“SAC”), documents incorporated by reference therein, and mandatory public

disclosure documents filed with the SEC, are assumed to be true for purposes of this motion. See

DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 110-11 (2d Cir. 2010); see also Bd. of Trs. of Ft.

Lauderdale Gen. Emps.’ Ret. Sys. v. Mechel OAO, 811 F. Supp. 2d 853, 865 (S.D.N.Y. 2011),

aff’d sub nom. Frederick v. Mechel OAO, 475 F. App’x 353 (2d Cir. 2012) (summary order).
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 2 of 30




       Nielsen is a data analytics company that provides clients detailed information about

consumer preferences. SAC ¶ 61. Nielsen relies on data obtained from third parties such as

Facebook and Twitter for many of its products and services. Id. ¶ 2. At all relevant times,

Nielsen’s business was broadly divisible into two segments of roughly equivalent size:

(1) “Buy,” focused on consumer purchasing measurement and analytics in the Consumer

Packaged Goods (“CPG”) space; and (2) “Watch,” focused on media audience measurement and

analytics. Id. ¶ 61. The Buy Segment was further subdivided into Developed Markets,

consisting of the United States, Canada, Western Europe, Japan, South Korea, and Australia; and

Emerging Markets, consisting of Africa, Latin America, Eastern Europe, Russia, China, India,

and Southeast Asia. Id. ¶ 69. By contrast, the Watch segment was subdivided by major product

offerings: Marketing Effectiveness, Audio, Audience Measurement, and a general corporate sub-

segment. Id. ¶ 70. At all relevant times, the Individual Defendants served in key leadership

roles at Nielsen: Barns served as Chief Executive Officer and Board Chairman until his

resignation at the end of 2018, id. ¶¶ 34, 36, 229; Jackson served as Chief Financial Officer until

his resignation in August 2018, id. ¶¶ 37, 268; and Abcarian served as Senior Vice President of

Product Leadership, id. ¶ 40.

       Plaintiffs allege that Defendants made false or misleading statements in SEC filings and

during earnings calls and industry conferences over a Class Period spanning from February 11,

2016, to July 25, 2018. See id. ¶ 283. The alleged false or misleading statements can be broadly

grouped into two categories: statements concerning the Buy Segment and statements concerning

the effect of the European Union’s General Data Protection Regulation (“GDPR”) on Nielsen’s

Watch Segment:




                                                 2
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 3 of 30




A. Buy Segment Statements

       Plaintiffs allege that, beginning in 2016, Defendants repeatedly made three kinds of

misstatements about Nielsen’s Buy Segment.

       First, in a February 11, 2016 press release reporting results for the fourth quarter of 2015,

Nielsen projected that its Buy Developed Market (“BDM”) segment would report 1.5% to 3.5%

growth in BDM revenue. Id. ¶ 81. During an earnings call for the same quarter, Barns told

investors that the “buy business continued to strengthen and expand.” Id. ¶ 82. He further noted

that Nielsen felt “great about [its] progress and confident about the year ahead.” Id. In the same

call, Jackson assured investors that Nielsen’s CPG clients were “pivoting to growth” and that

Nielsen viewed the environment as stable and saw its “clients investing in analytics and

innovation.” Id. ¶ 83 (emphasis omitted). In Nielsen’s 2016 Form 10-K filed on February 19,

2016, however, Barns and Jackson hedged a little, representing that Nielsen’s Buy Segment

clients “may” reduce discretionary advertising spending and “may” be less likely to purchase

Nielsen’s analytical services, which “would” naturally have an adverse effect on revenue. Id.

¶ 368. But from then through September 2016, Barns and Jackson frequently reaffirmed that

they “remain[ed] confident in [their] plan to deliver on all of the operational elements that [they]

laid out on [the] fourth quarter call.” Id. ¶ 289; see id. ¶¶ 85, 90-91, 293. Contrary to these

assertions and projections, however, discretionary spending was actually declining throughout

2016. Indeed, on October 25, 2016, Barns and Jackson admitted during an earnings call that they

knew discretionary spending had been declining throughout the year, that the decline was

permanent, and that it caused BDM revenues to fall 2.5% in the third quarter of 2016. Id.

¶¶ 133-48, 413-16; see also id. ¶¶ 136-37, 414 (Barns later admitting that Nielsen had




                                                 3
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 4 of 30




implemented initiatives to address the decline throughout 2016). When this news broke,

Nielsen’s stock plummeted nearly 17%. Id. ¶ 367.

       Second, Barns and Jackson misrepresented the value of Buy Segment goodwill in

Nielsen’s Forms 10-K for the years ending December 31, 2016, and December 31, 2017, by

making unreasonable and baseless cash flow assumptions that caused Nielsen to report inflated

earnings, assets, and capital. Id. ¶¶ 157-58, 187-89, 278-80, 372-411, 456-60. In addition to

concealing their model’s faulty assumptions, Barns and Jackson represented to investors that

impairment was just a risk that “could” materially affect Nielsen’s financial performance and

that the fair value of the Buy Segment’s goodwill exceeded its carrying value “by at least 20%.”

Id. ¶¶ 157-58, 373-74, 386, 457. In reality, after the Class Period and after Barns and Jackson

left Nielsen, Nielsen recorded a $1.4 billion impairment charge that reduced the value of the Buy

Segment’s goodwill by 54%. Id. ¶¶ 279, 460.

       Third, in 2017 and 2018, Barns and Jackson represented that Nielsen’s Buy Emerging

Market (“BEM”) revenue would increase by 8% to 10% in 2018, that business was

“exceptionally strong” and “robust,” and that Nielsen “continue[d] to see solid growth from both

local clients and multinationals across the emerging markets.” Id. ¶¶ 14, 174-75, 183, 322-23.

Barns and Jackson also represented that any revenue execution issues in China that had

contributed to lower revenue than projected for the fourth quarter of 2017 had been resolved and

that the Chinese Buy market was “very healthy,” with “tremendous growth opportunities.” Id.

¶¶ 333-34, 348. In actuality, Nielsen’s BEM clients were significantly reducing spending

throughout 2018, particularly in China and Southeast Asia, and the revenue execution issues

were ongoing. Id. ¶ 184, 238, 274.




                                                4
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 5 of 30




B. GDPR-Related Statements

       Plaintiffs also allege false or misleading statements about the effect of GDPR on

Nielsen’s ability to acquire data from providers such as Facebook. GDPR, a sweeping data

privacy regulation adopted in April 2016, and effective on May 25, 2018, created a system of

rules restricting the use of personal data. Id. ¶¶ 16, 202, 204, 206. Among other things, it

requires “the consent of those whose data is being used” and “the anonymization of certain

collected data to protect privacy prior to the processing of that data.” Id. ¶ 202. It also includes

“provisions regarding data breach notifications[] and rules regarding establishing policies for

ensuring the safe handling of data across borders.” Id. Prior to its enactment, the legislation was

heavily scrutinized for its likely adverse effect on the data collecting industry. See id. ¶¶ 204-05.

Nevertheless, leading up to its enactment, Nielsen’s senior officials repeatedly assured the public

that Nielsen was ready for the regulation and that it would be a “non-event.” Id. ¶ 18. Barns and

Abcarian continued to make these assurances even after GDPR went into effect, further

representing that Nielsen had access to all of the data it would need for its products. Id. ¶¶ 16,

214-19. On September 12, 2018, however, Megan Clarken, then the President of Product

Leadership, revealed that, on the day GDPR was enacted, Nielsen’s clients cut the company’s

access to their data, shutting off 120 of Nielsen’s campaigns and raising doubts with respect to

the truth of Nielsen’s past assurances. Id. ¶ 270.

                                      LEGAL STANDARDS

       In reviewing a motion to dismiss pursuant to Rule 12(b)(6), a court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inferences in favor

of the plaintiff. See, e.g., Cohen v. Avanade, Inc., 874 F. Supp. 2d 315, 319 (S.D.N.Y. 2012).

The Court will not dismiss claims unless Plaintiffs have failed to plead sufficient facts to state a




                                                  5
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 6 of 30




claim to relief that is facially plausible, see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007), that is, one that contains “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). More specifically, Plaintiffs must allege facts showing “more than a sheer

possibility that a defendant has acted unlawfully.” Id. A complaint that offers only “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. If Plaintiffs have not “nudged their claims across the line from

conceivable to plausible, [those claims] must be dismissed.” Id. at 570.

       Because Plaintiffs in this case allege securities fraud, they must also satisfy the

heightened pleading requirements of both Rule 9(b), which requires that the circumstances

constituting fraud be “state[d] with particularity,” Fed. R. Civ. P. 9(b), and the Private Securities

Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(b), which requires that scienter — that is,

a defendant’s “intention to deceive, manipulate, or defraud” — also be pleaded with

particularity, Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 313 (2007) (internal

quotation marks omitted). To satisfy Rule 9(b), a plaintiff generally “must ‘(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.’”

Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 108 (2d Cir. 2012) (quoting Rombach v.

Chang, 355 F.3d 164, 170 (2d Cir. 2004)). To satisfy the PSLRA, a complaint must, “with

respect to each act or omission alleged to [constitute securities fraud], state with particularity

facts giving rise to a strong inference that the defendant acted with the required state of mind.”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) (quoting 15 U.S.C.

§ 78u-4(b)(2)(A)). A plaintiff may do so by “alleging facts (1) showing that the defendants had




                                                  6
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 7 of 30




both motive and opportunity to commit the fraud or (2) constituting strong circumstantial

evidence of conscious misbehavior or recklessness.” Id. For an inference of scienter to be

“strong,” a reasonable person must deem the inference “cogent and at least as compelling as any

opposing inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 324.

                                          DISCUSSION

       As noted, Plaintiffs bring claims under Sections 10(b) and 20(a) of the Exchange Act and

SEC Rule 10b-5. To state a claim that Defendants made material misrepresentations or

omissions in violation of Section 10(b) and Rule 10b-5, Plaintiffs must allege “(1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.” Matrixx Initiatives,

Inc. v. Siracusano, 563 U.S. 27, 37-38 (2011) (internal quotation marks omitted); see IBEW

Local Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank of Scot. Grp., PLC, 783

F.3d 383, 389 (2d Cir. 2015). To state a claim under Rule 20(a), Plaintiffs must, at a minimum,

plead a plausible “primary violation” of Section 10(b). See, e.g., SEC v. First Jersey Sec., Inc.,

101 F.3d 1450, 1472 (2d Cir. 1996); Total Equity Cap., LLC v. Flurry, Inc., No. 15-CV-4168

(JMF), 2016 WL 3093993, at *2 (S.D.N.Y. June 1, 2016).

       Applying these standards, the Court concludes that some of Plaintiffs’ claims survive

Defendants’ motion and some do not. The Court will begin with Defendants’ alleged

misstatements and omissions about the Buy Segment — (1) the projected growth of the BDM

business in 2016 and 2017; (2) the fair value of Buy Segment goodwill in 2017 and 2018; and

(3) the strength of the BEM business in 2017 and 2018 — and then turn to their statements about

the effects of GDPR on Nielsen’s Watch Marketing Effectiveness (“WME”) Segment in 2018.




                                                 7
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 8 of 30




A. Projected Growth of the BDM Business in 2016 and 2017

       The Court begins with Plaintiffs’ allegations regarding Defendants’ BDM-related

statements in 2016 and 2017. Plaintiffs point to a series of press releases and earnings calls in

which Defendants assured investors that the BDM was “stable” and projected to see 1.5% to

3.5% growth in revenue in 2016. See SAC ¶¶ 81-82, 285-87; id. ¶¶ 85-86 (Barns and Jackson on

April 20, 2016, reaffirming that the BDM business remained “solid” and that “discretionary

spend remained stable with relative strength in areas like innovation”); id. ¶¶ 90-91, 295-96

(Barns and Jackson on July 26, 2016, reaffirming that they “remain[ed] confident in our plan to

deliver on all of the operational elements that we laid out at the beginning of the year” and that it

was “not uncommon to see these [lumpy] dynamics from time to time”); id. ¶ 298 (Barns on

September 26, 2016, at a conference stating that “clients prefer real-time analytics . . . over more

bespoke solutions” and that Nielsen’s “most important initiative” — the Connected Buy system

— would “expand [Nielsen’s] margins”). Nielsen’s initial forecast and later reaffirmations were

untenable, Plaintiffs allege, because senior management knew as early as 2015 that it was the

“new norm” for Nielsen’s CPG clients to reduce their discretionary spending on Nielsen’s

analytical services, preferring instead to buy only “real-time data” and run their own analyses.

Id. ¶¶ 94, 97-100. Because discretionary spending constituted 30% of total revenue, Defendants

knew this decline would have a negative impact on its BDM business and misled investors with

optimistic statements and by failing to disclose the trend. Id. ¶ 127.

       Broadly speaking, Plaintiffs’ claims relating to these allegations are premised on two

distinct theories: first, that Defendants failed to disclose in Nielsen’s 2016 Form 10-K and 10-Qs

that discretionary spending was trending downward as a result of its clients’ lack of interest in

the company’s analytics offerings, in violation of Item 303 of SEC Regulation S-K (“Item 303”),




                                                  8
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 9 of 30




17 C.F.R. § 229.303; and second, that Defendants made materially misleading revenue forecasts

and other statements about the stability of the BDM business from 2016 to 2017. SAC ¶¶ 140-

142; 364-69. With respect to the former, Defendants do not dispute that Plaintiffs adequately

allege that discretionary spending was on the decline. Instead, they argue that Plaintiffs fail to

plead “management’s knowledge of that trend.” ECF No. 76 (“Defs.’ Mem.”), at 25. With

respect to the remaining BDM-related statements, Defendants primarily argue that Plaintiffs fail

to plead scienter because they rely on “generic claims of corporate knowledge made” by

unreliable cooperating witnesses, id. at 14, and because Barns’s and Jackson’s departures were

not motivated by fraud, id. at 19. Defendants also contend that Plaintiffs fail to plausibly plead

falsity on the ground that they do not explain “how the statements were false or misleading,” id.

at 22, and merely rely on the unreliable confidential witnesses, Nielsen’s later disclosures, id. at

23, and forward-looking statements that were accompanied by cautionary language, id. at 27-28.

The Court addresses each set of allegations in turn.

   1. Item 303 Claims

       Item 303 requires corporate entities to “[d]escribe any known trends or uncertainties . . .

that the registrant reasonably expects will have a material . . . unfavorable impact on

. . . revenues or income from continuing operations.” 17 C.F.R. § 229.303(a)(3)(ii). “[A] failure

to make a required Item 303 disclosure in a 10-Q filing is indeed an omission that can serve as

the basis for a Section 10(b) securities fraud claim. However, such an omission is actionable

only if it satisfies the materiality requirements outlined in Basic Inc. v. Levinson, 485 U.S. 224

(1988), and if all of the other requirements to sustain an action under Section 10(b) are fulfilled.”

Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 100 (2d Cir. 2015). “Information is material if

there is a substantial likelihood that the disclosure of the omitted fact would have been viewed by




                                                  9
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 10 of 30




the reasonable investor as having significantly altered the total mix of information made

available.” In re Scholastic Corp. Sec. Litig., 252 F.3d 63, 76 (2d Cir. 2001) (internal quotation

marks omitted); see id. (finding that information regarding book returns was adequately alleged

to be material where defendant’s stock rating was boosted in response to misleading

representations and analysts’ response was sharply critical once information was released).

       For purposes of this motion, Defendants do not dispute that, during the Class Period,

Nielsen faced a downward trend in its clients’ discretionary spending. Nor do they — or could

they — argue that their SEC filings prior to September 2016 adequately disclosed the trend or

that the trend had a material, adverse impact on Nielsen’s revenues. See Defs.’ Mem. 25-26;

ECF No. 84 (“Reply”), at 1-10. Instead, Defendants hang their hat on scienter, arguing that

Plaintiffs, in relying on the testimony of confidential witnesses, fail to sufficiently allege that

management knew of the trend in 2016. See Defs.’ Mem. 25-26. But that argument disregards

Defendants’ own admissions. Most notable is the October 25, 2016 earnings call, during which

Barns stated:

       Earlier this year, as we saw these more challenging trends unfolding, we
       realigned our Buy business to be more focused in our product development and
       more efficient in our overhead. More recently as the trends continued for our
       clients, we stepped up our efforts to reduce our cost base, reallocate resources and
       accelerate our investments in initiatives that will help our clients and better
       position our business for the future.

SAC ¶ 136 (emphases added); ECF No. 80 (“Opp’n”), at 17. During the same call, Jackson also

acknowledged they “ha[d] not seen [a strong discretionary environment] since [the fourth quarter

of 2015].” SAC ¶ 145; see id. at 47 n.18; see also id. ¶ 91(describing a July 26, 2016 earnings

call during which Jackson and Barns attributed the below-guidance results in the second quarter

of 2016 to “softer discretionary spend,” suggesting access to such information).




                                                  10
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 11 of 30




       Drawing all inferences in Plaintiffs’ favor, as the Court must, these statements provide a

basis to conclude that Barns and Jackson knew that Nielsen’s clients were decreasing their

discretionary spending throughout 2016 to a degree that warranted a change in business

practices. See, e.g., Rolf v. Blyth, Eastman Dillon & Co., 570 F.2d 38, 47 (2d Cir. 1978)

(explaining that for conduct to qualify as reckless, it must have been “highly unreasonable” and

“an extreme departure from the standards of ordinary care . . . to the extent that the danger was

either known to the defendant or so obvious that the defendant must have been aware of it”

(alteration in original)). More specifically, it cannot be said that, by the beginning of the third

quarter of 2016, Defendants were merely in the process of assessing the risk because they

actively responded to the trend by implementing internal changes, for instance by shifting the

Buy Segment’s business and operations to focus on product development. See SAC ¶¶ 136, 414;

see also, e.g., In re Scholastic, 252 F.3d at 73 (considering the defendant’s shift to “engag[ing] in

aggressive sales practices during the second and third quarters of its 1996-97 fiscal year” as

supporting an inference “that company sales officials were aware of declining sales and

increasing returns”). Thus, this is not a case in which the Complaint is wholly “silent about

when the employees realized that the more pessimistic assessments of the market were likely to

come to fruition.” Stratte-McClure, 776 F.3d at 107. To the contrary, taken together, these

allegations are sufficient to suggest that Barns and Jackson knew about the adverse trend in

2016, yet did not timely disclose it to the public in Nielsen’s July 2016 Form 10-Q or any

subsequent Form filed with the SEC during the Class Period. See SAC ¶ 366.

       That said, the Complaint does not adequately allege that Defendants were aware of the

trend in 2015 or in the first quarter of 2016 — that is, when they filed the company’s 2016 Form

10-K or April 2016 Form 10-Q. In his October 25, 2016 statement, Barns admitted that




                                                 11
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 12 of 30




Defendants had seen the trend unfold “[e]arlier this year,” meaning in 2016; he said little about

what they knew in 2015. To be sure, Barns also stated that Defendants “saw the trend starting to

emerge” in 2015, at least with respect to “small and medium sized [food and beverage]

manufacturers.” SAC ¶ 143. But given that Nielsen experienced 4.8% growth in BDM revenue

in the fourth quarter of 2015 by presumably relying on its classic business model, see SAC 47

n.18, and 2.0% growth in BDM revenue in the first quarter of 2016, see April 2016 Form 10-Q,

at 29, the “most cogent inference” from these allegations “is that [Nielsen] delayed releasing

information on its [2016 Form 10-K and April 2016 Form 10-Q] to carefully review all of the

relevant evidence and was at worst negligent as to the effect of the delay on investors.” Stratte-

McClure, 776 F.3d at 107 (internal quotation marks omitted); see also Matrixx Initiatives, Inc.,

563 U.S. at 49 n.15. “Because ‘a reasonable person’ would not deem the inference that [Nielsen]

was consciously reckless about whether its mandated filings would mislead investors ‘at least as

compelling’ as this opposing inference,” Stratte-McClure, 776 F.3d at 107 (quoting Tellabs, 551

U.S. at 324), Plaintiffs do not adequately plead scienter with respect to their Item 303 claims

based on the 2016 Form 10-K and April 2016 Form 10-Q.1

       The only other allegations Plaintiffs point to as evidence of Defendants’ knowledge in

2015 come from confidential witnesses who were formerly employed by Nielsen, but these

allegations do not satisfy the heightened pleading standards of Rule 9(b) and the PSLRA. A

plaintiff may rely on confidential witnesses so long as allegations in the complaint are sufficient

to “provide an adequate basis for believing that the defendants’ statements were false.” Novak v.


1
       For similar reasons, Plaintiffs do not adequately establish that the 2016 Form 10-K’s
general warning about discretionary spending was misleading, as it is not clear from the
Complaint that the trend had fully materialized in 2015. Instead, “the allegations in the
complaint are consistent with unremarkable circumstances short of financial peril or instability.”
Rombach, 355 F.3d at 173-74.



                                                12
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 13 of 30




Kasaks, 216 F.3d 300, 314 (2d Cir. 2000). That is, “confidential source allegations must show

that individual defendants actually possessed the knowledge highlighting the falsity of public

statements; conclusory statements that defendants ‘were aware’ of certain information, and mere

allegations that defendants ‘would have’ or ‘should have’ had such knowledge is insufficient.”

Glaser v. The9, Ltd., 772 F. Supp. 2d 573, 591 (S.D.N.Y. 2011) (emphasis added). Here, one

confidential witness — a former Vice President in Nielsen’s U.S. Consumer & Shopper Insights

business identified in the Complaint as “CW1” — claims that “weekly reports from the finance

department containing metrics such as detailed revenues and budget breakdowns by each client”

were “received” by “all client service leaders . . . from Vice Presidents all the way up to CEO

Barns.” SAC ¶ 117. He also claims that “upper management, including . . . Barns, would have

quarterly meetings at a minimum where client budgets and revenues were discussed in depth.”

Id. Other confidential witnesses describe how the financial data was kept on Nielsen’s servers

and made accessible to the senior officials. See SAC ¶¶ 94-132, 417. But such general musings

about information to which corporate officials had access do not suffice. See, e.g., Shetty v.

Trivago N.V., 796 F. App’x 31, 35 (2d Cir. 2019); see also, e.g., Local No. 38 Int’l Bhd. of Elec.

Workers Pension Fund v. Am. Express Co., 724 F. Supp. 2d 447, 461-62 (S.D.N.Y. 2010)

(“Notably, these [confidential witness] allegations do not establish what specific contradictory

information the Individual Defendants received or when they received it. . . . Indeed, if

‘detailed’ reports were circulated regularly among AMEX’s senior management, [the

confidential witness] should be able to identify the names and contents of these documents, or

recount specific meetings at which the Individual Defendants actually received contradictory

information. . . . [B]land assertions that they ‘would have received’ such information offer




                                                13
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 14 of 30




nothing concrete and are not allegations of fact.”). Thus, Plaintiffs’ allegations do not suffice to

show that Defendants actually possessed knowledge about the trend in 2015.

       Accordingly, to the extent that Plaintiffs allege an Item 303 violation with respect to

Nielsen’s 2016 Form 10-K and April 2016 Form 10-Q based on a failure to disclose a downward

trend in discretionary spending, see SAC ¶ 364, Defendants’ motion is granted and such claims

are dismissed. By contrast, Defendants’ motion is denied with respect to Plaintiffs’ claim that

Defendants failed to disclose the trend in Nielsen’s July 2016 Form 10-Q and thereafter.

   2. Statements About the Strength and Stability of the BDM Business

       For similar reasons, the Court concludes that some, but not all, of Plaintiffs’ claims with

respect to Defendants’ statements concerning the strength and stability of the BDM business

survive. Nielsen’s BDM revenue growth steadily declined from 4.8% growth in the fourth

quarter of 2015, to 2.0% growth in the first quarter of 2016, to 0.9% growth in the second

quarter, to a 2.5% decrease in the third quarter of 2016. Id. ¶¶ 47 n.18, 91, 419; April 2016

Form 10-Q. And as previously discussed, Plaintiffs plausibly allege that Defendants were aware

of the trend by the beginning of the third quarter of 2016. In light of these allegations, Plaintiffs

state plausible claims with respect to Defendants’ statements in July 2016 about the strength and

stability of their BDM business. See, e.g., SAC ¶¶ 295-96 (downplaying the softer spending,

stating “discretionary spending can be a little lumpy” and that it was “not uncommon to see these

dynamics from time to time”); see also, e.g., In re Scholastic, 252 F.3d at 70 (finding sufficient

allegations that the defendants reported “constant” sales and “strong” performance shortly before

announcing expected losses); Novak, 216 F.3d at 312-13 (finding that specific factual allegations

regarding the defendants’ writing off inventory were sufficient to support a claim “that the

defendants’ positive public statements concerning inventory growth were false and misleading”).




                                                 14
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 15 of 30




       By contrast, Defendants’ earlier affirmations — in the 2016 Form 10-K, the April 2016

Form 10-Q, and earnings calls — are not actionable because the Complaint does not plausibly

allege that the downward trend had taken root by then, that Defendants omitted facts that

rendered their statements of opinion misleading, or that Defendants did not believe their

optimistic statements. See, e.g., id. ¶¶ 85, 289 (Barns and Jackson stating, in an earnings call for

the first quarter of 2016, that they “remain[ed] confident in our plan to deliver on all of the

operational elements that we laid out on [the] fourth quarter call”), id. ¶ 291(a)-(b) (Barns

stating, in the same call, that “2016 is off to a good start for Nielsen, underpinned by our

consistent resilient business model,” and that, “[i]n the developed markets, our core

measurement business was solid in our two largest markets, the US and Western Europe.”); id.

¶ 291(c) (press release for the first quarter of 2016 stating that “Nielsen’s strong first quarter

results were underpinned by our steady and resilient business model” and that its “unparalleled

global footprint remains a core competitive advantage for both local and multinational clients”).

“In the absence of particularized allegations that [the company] was experiencing or internally

predicting” growth materially less than its projections, “the subsequent disclosures” alone

“provide no basis to conclude that Defendants recklessly misstated” the strength of the business.

In re Wachovia Equity Sec. Litig., 753 F. Supp. 2d 326, 362 (S.D.N.Y. 2011). Along similar

lines, Plaintiffs do not allege facts sufficient to suggest that Barns’s September 26, 2016

statement that “Connected Buy will expand [Nielsen’s] margins,” SAC ¶ 298, or that any of

Defendants’ BDM-related statements in 2017, id. ¶¶ 308-330, were false or misleading. That is

particularly true in the latter case given that, in October 2016, Defendants acknowledged that

they viewed the decline in discretionary spending as a secular shift. Id. ¶ 145-46.




                                                  15
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 16 of 30




   3. BDM Revenue Forecasts

       By contrast, all of Defendants’ BDM-related forecasts in 2016 and 2017 are inactionable.

Revenue forecasts are, by definition, forward-looking statements. See 15 U.S.C. § 78u–

5(i)(1)(A)-(C) (defining forward-looking statements as projections of revenues, income, or

earnings per share; management’s plans or objectives for future operations; and predictions of

future economic performance). Significantly, under the PSLRA’s safe-harbor provision for

“forward-looking” statements, see 15 U.S.C. § 78u–5(c), such statements are not actionable if (1)

“the forward-looking statement is identified and accompanied by meaningful cautionary

language,” (2) the forward-looking statement “is immaterial,” or (3) “the plaintiff fails to prove

that [the forward-looking statement] was made with actual knowledge that it was false or

misleading.” Slayton v. Am. Express Co., 604 F.3d 758, 766 (2d Cir. 2010). “Because the safe

harbor is written in the disjunctive, a forward-looking statement is protected under the safe

harbor if any of the three prongs applies.” In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 245-46

(2d Cir. 2016) (internal quotation marks and alteration omitted). In other words, “liability lies

only to the extent that the statement was both objectively false and disbelieved by the defendant

at the time it was expressed.” Fait v. Regions Fin. Corp., 655 F.3d 105, 110 (2d Cir. 2011)

(emphasis added); see City of Omaha, Neb. Civilian Emps.’ Ret. Sys. v. CBS Corp., 679 F.3d 64,

67-68 (2d Cir. 2012) (per curiam) (applying Fait’s reasoning to claims under Section 10(b)).

Where a complaint alleges that the defendant had access to information that was inconsistent

with its alleged misstatements, it “must specifically identify the reports or statements containing

this information.” Shetty, 796 F. App’x at 35.

       Applying these standards here, Plaintiffs’ claims with respect to Defendants’ forecasts

fall short. In particular, Plaintiffs fail to allege any specific, contemporaneous reports or




                                                 16
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 17 of 30




statements showing Defendants did not believe their projections when they were made. That is,

although Plaintiffs adequately allege (and Defendants appear to concede) that Defendants knew

of a material trend in BDM revenue, they do not point to particular facts or data suggesting that

Defendants did not believe that they would see 1.5% to 3.5% growth in revenue in 2016 despite

the trend. See, e.g., In re Scholastic, 252 F.3d at 73 (citing the magnitude of a downward trend

in sales as a basis for concluding that public statements were misleading); cf. Sjunde AP-Fonden

v. Gen. Elec. Co., 417 F. Supp. 3d 379, 396 (S.D.N.Y. 2019) (“Compounding this deficiency is

the dearth of specific allegations about both how pervasive these problems were . . . and which

Defendants knew how much about them. The fact that some Defendants may have known of

some issues with respect to an unspecified number of models in lower-level GE Capital

insurance subsidiaries, as Plaintiffs allege, . . . does not show that any particular Defendant did

not believe in the accuracy of GE’s insurance reserve estimates.”). If anything, the facts alleged

point in the opposite direction: BDM revenue in the first quarter of 2016 grew 2.0%, which was

in accordance with projections, and revenue in the second quarter of 2016 grew 0.9%, which was

below projections, but still growth. April 2016 Form 10-Q; SAC ¶ 90, 419. Moreover, some

time around then, Defendants implemented operational changes in an effort to meet their

projections, none of which are plausibly alleged to have been doomed to fail.

        Plaintiffs point to the earnings report for the third quarter of 2016, which revealed that

BDM revenue declined 3.7%, SAC ¶ 133, but that amounts to pleading “fraud by hindsight,”

which is impermissible, see, e.g., Waterford Twp. Police & Fire Ret. Sys. v. Reg’l Mgmt. Corp.,

723 F. App’x 20, 22 (2d Cir. 2018) (finding “fraud by hindsight” where the plaintiffs failed to

establish that the “Company did not actually believe [its statements] . . . []or . . . identify any

contemporaneous facts that would have rendered such a belief unfounded” (internal quotation




                                                  17
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 18 of 30




marks omitted)); City of Sterling Heights Police & Fire Ret. Sys. v. Vodafone Grp. Pub. Ltd. Co.,

655 F. Supp. 2d 262, 269 (S.D.N.Y. 2009) (“[M]anagement’s failure to accurately forecast

evolving business conditions does not equate to fraudulent conduct”). Citing Defendants’

December 8, 2016 and February 9, 2017 projections that BDM revenue would decline 1.0% to

1.5% in 2017 — and their subsequent July 27, 2017 adjustment predicting a decline of 3.0% to

5.0% — Plaintiffs also argue that Defendants’ projections grossly underestimated the decline in

revenue. See Opp’n 22. But the magnitude (or duration) of an adverse result does not provide

“an independent basis for scienter.” In re ShengdaTech, Inc. Sec. Litig., No. 11-CV-1918 (LGS),

2014 WL 3928606, at *9 (S.D.N.Y. Aug. 12, 2014). At most, therefore, the Complaint

establishes Defendants’ “projections may have been unduly optimistic and even negligent.”

Total Equity Cap., LLC, 2016 WL 3093993, at *6 (internal quotation marks omitted); see also

Novak, 216 F.3d at 309 (explaining that scienter cannot be found where the defendants merely

“should have anticipated future events and made certain disclosures earlier than they actually

did”). “[N]egligence alone,” however, “is insufficient to demonstrate the extreme departure

from standards of ordinary care necessary to show recklessness.” Total Equity Cap., LLC, 2016

WL 3093993, at *6; see also Acito v. IMCERA Grp., Inc., 47 F.3d 47, 53 (2d Cir. 1995)

(“[D]efendants’ lack of clairvoyance simply does not constitute securities fraud.”). Accordingly,

Defendants’ motion with respect to Plaintiffs’ claims based on the BDM-related revenue

forecasts must be and is granted.

B. Statements About the BEM Business in 2017 and 2018

       Plaintiffs allege similar claims regarding Defendants’ statements concerning the BEM

business between October 25, 2017, and May 31, 2018. Specifically, Plaintiffs allege that on

October 25, 2017, Barns and Jackson falsely represented that an “exceptionally strong” and




                                               18
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 19 of 30




“robust” BEM business was “led by strength in Latin America, Eastern Europe, Southeast Asia

and Greater China” and that it would “continue to be a growth engine.” SAC ¶¶ 170, 322(c).

Similarly, on November 9, 2017, Barns and Jackson stated that Nielsen “continue[d] to see very

strong growth” and “tremendous momentum” in the BEM business, that BEM revenues would

grow 8% to 10% in 2018, and that they had “a lot of confidence in our emerging markets profile

going into 2018.” Id. ¶¶ 174-75, 324-25. Finally, on February 8, 2018, and thereafter, Barns and

Jackson repeatedly represented that “revenue execution issues” in China that contributed to

disappointing results in the fourth quarter of 2017 had been “addressed” and were “behind” the

company, that the underlying market in China was “very healthy” with “tremendous growth

opportunities,” and that BEM revenues would still increase 8% to 10% in 2018. Id. ¶¶ 179-86,

329, 333 (February 8, 2018), 337 (February 28, 2018), 190-93, 341-42 (April 26, 2018), 196-97,

348, 350 (May 16, 2018), 198-201, 354 (May 31, 2018). In the second quarter of 2018,

however, BEM revenue increased just 0.3%, id. ¶ 230, upon news of which Jackson

acknowledged that client spending had been weak throughout the quarter, id. ¶ 240 (“We saw a

fairly significant pullback in multinational client spend, really, across the emerging markets as

we went through the quarter.”)

       These claims are easily rejected. Indeed, Plaintiffs’ BEM-related allegations are even

thinner than their unsuccessful BDM-related allegations and ultimately fail because scienter is

not sufficiently pleaded. To establish scienter, Plaintiffs rely on general statements from

confidential witnesses, SAC ¶¶ 105-14, and subsequent, unexpected negative quarterly results,

see id. ¶¶ 170-71. But the confidential witness statements do not support the weight Plaintiffs

put on them, for reasons the Court already discussed. And the fact that Nielsen later reported

unexpectedly negative results is nothing more than fraud by hindsight. To accept that as proof of




                                                19
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 20 of 30




scienter would effectively convert the securities laws into insurance against unexpected losses.

Even taking together the magnitude and duration of the adverse results, Defendants’ optimistic

projections, and Jackson’s statements in the second quarter of 2018, see Opp’n 28-29, the more

cogent inference is that Defendants’ failure to disclose a downward trend in Nielsen’s BEM

business and their related statements about the business’s strength were a product of negligence,

not conscious recklessness. See Stratte-McClure, 776 F.3d at 107. Accordingly, Plaintiffs’

BEM-related claims must be and are dismissed.

C. Statements Regarding the Value of Buy Segment Goodwill

       Next, the Court considers Plaintiffs’ allegations that Defendants misrepresented the fair

value of Nielsen’s Buy Segment and its goodwill in the company’s 2016 and 2017 Form 10-Ks.

According to Plaintiffs, Nielsen’s goodwill was “one of the most important assets carried on

Nielsen’s balance sheet during the Class Period.” SAC ¶ 374. An intangible asset, goodwill

“represents the future economic benefits that arise[] from the other assets acquired in a business

combination that are not otherwise individually identified or separately recognized.” Id.; see

also id. (“Nielsen’s Buy reporting unit goodwill balance was originally calculated as the excess

of the purchase price paid over the fair value of the assets and liabilities acquired when Nielsen

purchased the Buy entity.”). Plaintiffs contend that the $1.4 billion impairment charge that

Nielsen recorded in 2019 should have been recorded during the Class Period. In light of that,

they allege that Defendants misled investors in the 2016 and 2017 Forms 10-K by representing

that (1) any downward revisions in the fair value of Nielsen’s goodwill were just a risk that

“could” materially affect the Company’s financial performance; (2) total assets in the Buy

business were $6.697 billion (including $2.696 billion of goodwill); (3) the “expected future cash

flows and growth rates” utilized in the goodwill impairment model were “based on assumptions




                                                20
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 21 of 30




about the level of business activity in the marketplace as well as applicable cost levels that drive

[their] budget and business plans”; and (4) the company’s annual goodwill impairment

assessment resulted in “no impairment” and that the fair value of Buy business goodwill actually

exceeded the $2.696 billion carrying value “by at least 20%.” Id. ¶¶ 157-58, 386.

       As several judges in this District have held, goodwill estimates qualify as opinion

statements because they “depend on management’s determination of the ‘fair value’ of the assets

acquired and liabilities assumed, which are not matters of objective fact” and “will vary

depending on the particular methodology and assumptions used.” N. Collier Fire Control &

Rescue Dist. Firefighter Pension Plan & Plymouth Cnty. Ret. Ass’n v. MDC Partners, Inc., No.

15-CV-6034 (RJS), 2016 WL 5794774, at *11 (S.D.N.Y. Sept. 30, 2016) (Sullivan, J.) (quoting

Fait, 655 F.3d at 110-11); see also Harris v. AmTrust Fin. Servs., Inc., 135 F. Supp. 3d 155, 173

(S.D.N.Y. 2015) (“[A]ctuarial or accounting assumptions . . . are, by definition, not statements of

fact.”). As such, they are actionable only if “(1) the speaker does not hold the belief professed;

(2) the facts supplied in support of the belief professed are untrue; or (3) the speaker omits

information that makes the statement misleading to a reasonable investor.” Martin v.

Quartermain, 732 F. App’x 37, 40 (2d Cir. 2018) (summary order) (internal quotation marks and

alterations omitted). Moreover, that Nielsen “may have believed the accounting estimate to be

accurate is irrelevant, even when read as an opinion statement. The core inquiry when

determining whether an omission renders an opinion misleading is whether the omitted facts

conflict with what a reasonable investor would take from the statement itself.” In re Avon Sec.

Litig., No. 19-CV-1420 (CM), 2019 WL 6115349, at *17 (S.D.N.Y. Nov. 18, 2019) (internal

quotation marks omitted). Notably, “allegations of [accounting] violations or accounting

irregularities, standing alone, are insufficient to state a securities fraud claim. Only where such




                                                 21
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 22 of 30




allegations are coupled with evidence of corresponding fraudulent intent might they be

sufficient.” Novak, 216 F.3d at 309 (internal quotation marks and citations omitted).

       Applying those standards here, the Court concludes that Plaintiffs’ goodwill-related

claims pass muster. Notably, Defendants do not raise any serious arguments against Plaintiffs’

allegations except to assert that “Plaintiffs cannot state a claim of fraud through a retroactive

math exercise lacking any allegation that Defendants disbelieved their goodwill valuations at the

time they were publicly presented.” Defs.’ Mem. 27; see Reply 5 & n.5 (cursorily arguing that

“allegations regarding the magnitude of the fraud are not capable of serving as an independent

basis for scienter” (internal quotation marks omitted)).2 But this is not a case where Plaintiffs

allege “nothing more than disagree[ment] with [Nielsen’s] accounting judgments[, which] cannot

support a fraud claim.” Defs.’ Mem. 27 (internal quotation marks omitted); see, e.g., Chill v.

Gen. Elec. Co., 101 F.3d 263, 270-71 (2d Cir. 1996) (finding recklessness insufficiently pleaded

where the complaint alleged that the defendant erred in relying on its subsidiary to monitor its

own financial reporting); MDC Partners, Inc., 2016 WL 5794774, at *11 (dismissing securities

fraud claim where the complaint alleged that defendant failed to record a “necessary”

impairment charge for its subsidiary without alleging fraudulent intent). Instead, Plaintiffs

adequately allege that Defendants’ rosy valuation of Buy Segment goodwill was based on

baseless cash flow growth rates that they failed to disclose in their 2017 and 2018 Form 10-Ks.




2
         In a footnote, Defendants contend that Plaintiffs fail to allege loss causation as to these
claims, Defs.’ Mem. 27 n.15, but the loss occurred when Nielsen’s stock sharply dropped when
its financial condition was revealed in the second quarter of 2018. See Opp’n 26 n.15; see also
In re Vivendi, 838 F.3d at 261-63. In any event, an argument “relegated to a footnote . . . does
not suffice to raise [an] issue.” Pirnik v. Fiat Chrysler Autos., N.V., 327 F.R.D. 38, 43 n.2
(S.D.N.Y. 2018) (citing cases).



                                                 22
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 23 of 30




       Specifically, the Complaint alleges that after Defendants sustained the $1.4 billion

impairment charge in 2019, Plaintiffs were able to determine Defendants’ valuation of the Buy

Segment’s goodwill assumed an 8.2% cash flow growth rate in 2016 and a 19.7% cash flow

growth rate in 2017. Opp’n 23-24; SAC ¶¶ 380-85, 393-95. According to Plaintiffs, however,

Defendants had no basis to estimate these high cash flow growth rates because Buy Segment

revenue had been projected to range between a 0.5% increase and a 0.5% decrease. Opp’n 24;

SAC ¶ 385. Plaintiffs further allege that Defendants failed to consider the sustained decrease in

Nielsen’s stock price, SAC ¶ 459, as Generally Accepted Accounting Principles (“GAAP”)

require. See Opp’n 25. It was only after Barns and Jackson resigned from Nielsen that on

February 28, 2019, Nielsen reported an impairment charge of $1.4 billion, reducing the reporting

unit’s goodwill by a staggering 54%. SAC ¶ 460; Opp’n 26 n.15. And while the magnitude of

this charge is not an independent basis for finding scienter, it can and does supplement Plaintiffs’

other allegations. See, e.g., In re ShengdaTech, Inc. Sec. Litig., 2014 WL 3928606, at *9. In

short, taken together, Plaintiffs’ allegations — namely, that Defendants failed to disclose certain

accounting elements, utilized baseless assumptions, and failed to take successive write-downs

during the Class Period — provide sufficiently strong circumstantial evidence of recklessness on

the part of Nielsen to survive Defendants’ motion. See, e.g., In re Avon, 2019 WL 6115349, at

*17 (finding scienter sufficiently alleged where the defendants had failed to disclose the

company’s change in credit criteria and correspondingly made false and misleading GAAP

calculations).

D. The Effect of GDPR on Nielsen’s Watch Segment in 2018

       Plaintiffs’ final claims rest on Defendants’ statements about the effect of GDPR on

Nielsen’s Watch Segment. In particular, Plaintiffs take issue with Defendants’ repeated




                                                23
         Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 24 of 30




representations from February 8, 2018, through June 14, 2018, that Nielsen’s WME business

would grow and remain unaffected by GDPR. Significantly, some of Plaintiffs’ claims relate to

statements that Defendants made before GDPR went into effect on May 25, 2018, and some

relate to statements that Defendants made after that date. First, Plaintiffs claim that, prior to

GDPR’s effective date, Barns and Jackson misled investors when they projected that WME

revenues “would increase 15-20% in 2018,” that GDPR would not have “any major impact” on

Nielsen’s WME business, and that the company was “ready” for GDPR and in “good shape”

because it would have “access to all the data needed for its products.” SAC ¶¶ 16, 206-07, 213,

331; see Opp’n 1-2. Barns and Jackson also assured investors that GDPR was a “net positive”

and “competitive advantage,” and that because Nielsen had always taken a “conservative

approach” to data privacy by ensuring that its data was “anonymized and aggregated” before

being used in its services, the company was “well prepared for GDPR.” SAC ¶¶ 208-12; see

Opp’n 2. Plaintiffs aver that Defendants had no reasonable basis to make these representations

because “they did not know if Nielsen would have access to all the data needed for its products.”

Opp’n 2; see id. at 7-8. In fact, by May 25, 2018, GDPR’s effective date, “Defendants knew that

hundreds of data providers had cut off Nielsen’s access to the data needed for its products.”

Opp’n 2.

        Second, on May 31, 2018, six days after GDPR went into effect, Barns continued to

represent that Defendants “still [had] . . . access to all the data [they] need for [their]

measurement products” and that GDPR was a “non-event” for Nielsen “as compared to how it

played out for some others.” SAC ¶ 214. Additionally, on June 5, 2018, “[a] Nielsen executive”

assured investors that Nielsen remained able to “leverage [its] partnership” with Facebook. Id.

¶¶ 215, 360. Nine days later, at a conference, Abcarian similarly described GDPR’s impact on




                                                   24
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 25 of 30




Nielsen as a “non-event” that allowed Nielsen to “continue to . . . provide the anonymized

aggregated measurement that [it had] provided to the marketplace for years.” Id. ¶ 216-17, 362.

On July 26, 2018, however, Nielsen released its results for the second quarter of 2018, reporting

only a 6.0% increase for the WME business and adjusting its guidance to project “growth of

about 2.5% in the Watch segment (with flat to low single digits growth in Marketing

Effectiveness).” Id. ¶¶ 228, 230-31. Barns also reported that many of the company’s clients

were pulling back on their spending on WME products pending further data on how GDPR

would affect the market. Id. ¶ 253-54. The announcement of GDPR’s effect on the Watch

Segment, negative growth in the Buy Segment, and Nielsen’s adjustments to its guidance

precipitated a 25% drop in the stock price. Opp’n 2; SAC ¶¶ 228, 233. It was not until

September 12, 2018, that Clarken revealed that on the day GDPR was enacted, Nielsen’s clients

cut Nielsen’s access to their data, shutting off 120 of Nielsen’s campaigns “like a light switch.”

SAC ¶ 270.

       The Court will address the pre- and post-GDPR statements separately.

   1. Pre-GDPR Statements

       In their Opposition, Plaintiffs distort Defendants’ post-GDPR statements to suggest that

Defendants knew prior to GDPR’s enactment that Nielsen would not have access to data from its

data providers. Opp’n 8. As the Complaint alleges, however, Defendants’ post-GDPR

statements actually reveal that they were as surprised as any market watcher when Nielsen’s

clients abruptly cut off the company’s access to their data on May 25, 2018. SAC ¶ 440.

Plaintiffs claim that Clarken “disclosed that the assurances about . . . GDPR . . . could not have

been well-founded . . . because GDPR was a ‘moving target in the eyes of those [data providers]

that had to create compliance within the platforms.’” Opp’n 8 (fourth alteration in original). But




                                                 25
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 26 of 30




describing GDPR as a “moving target” does not indicate that Nielsen’s clients had cut off

Nielsen’s access to their data prior to May 25, 2018, or that Defendants knew that clients would

do so when Defendants made their pre-GDPR projections. Nor does Plaintiffs’ other evidence of

knowledge — most notably, the accounts of confidential witnesses who allegedly attest that,

leading up to GDPR, there was a “‘noticeable and markedly different’ trend, in that customers

were pulling back,” SAC ¶¶ 223-25 — get them across the line. Even taken together, these

allegations do not come close to meeting the heightened pleading requirements of Rule 9(b) and

the PSLRA. See, e.g., Shetty, 796 F. App’x at 35. Moreover, Plaintiffs provide no color with

respect to how many clients were withdrawing their data, let alone establish that the number was

high enough to render Defendants’ forward-looking statements misleading. Absent specific

reports or statements showing that Defendants did not have access to their clients’ data — or

knew that they would not have access the day GDPR was enacted — Plaintiffs once again allege

nothing more than fraud by hindsight. Accordingly, Plaintiffs’ pre-GDPR-related claims must be

and are dismissed. See, e.g., Acito, 47 F.3d at 53 (“[D]efendants’ lack of clairvoyance simply

does not constitute securities fraud.”).

       Relatedly, Plaintiffs’ Item 303 claims premised on Nielsen’s failure to disclose GDPR-

related uncertainties also fail. As the Complaint itself alleges, Nielsen’s 2017 Form 10-K

“discussed certain risks associated with data protection laws, such as . . . GDPR.” SAC ¶ 370.

Specifically, the disclosure warned that

       there is an increasing public concern regarding data and consumer protection
       issues, with the result that the number of jurisdictions with data protection laws
       continues to increase and the scope of existing privacy laws and the data
       considered to be covered by such laws is expanding. Changes in these laws
       (including newly released interpretations of these laws by courts and regulatory
       bodies) may limit our data access, use and disclosure, and may require increased
       expenditures by us or may dictate that we may not offer certain types of services.




                                               26
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 27 of 30




Id. That is, more than a year before GDPR was enacted, Nielsen expressly warned investors that

data protection laws — including GDPR — could affect Nielsen’s access to data. And although

that same disclosure also stated that GDPR “has had little direct impact on Nielsen products,” id.,

these statements are not at odds. That is, any reasonable investor would read the latter disclosure

as affirming that, as of 2017, Nielsen had not yet encountered data-related obstacles due to

GDPR. That left open the possibility that, once GDPR was enacted, Nielsen would be adversely

affected. Put another way, contrary to Plaintiffs’ assertions, see Opp’n 15, this is not a case

where Defendants’ warnings were misleading because the warned-of event had already occurred

or was ongoing. Instead, Nielsen’s cautionary language preceded GDPR and its negative effects

on the company and adequately warned investors of the impending risk. This language not only

establishes that Defendants’ forward-looking statements are inactionable, but it also establishes

that Plaintiffs fail to sufficiently allege an Item 303 violation based on the pre-GDPR statements.

Accordingly, Plaintiffs’ pre-GDPR-related Item 303 claim must be and is also dismissed.

    2. Post-GDPR Statements

       By contrast, Plaintiffs sufficiently allege that, on at least two occasions after GDPR was

enacted, Defendants issued misleading statements regarding the regulation’s effect on Nielsen.

In particular, in light of Clarken’s September 2018 revelation that 120 campaigns were abruptly

shut off on May 25, 2018, it was misleading for Barns, only six days later, to describe GDPR as

a non-event and assure the public that Nielsen had access to all of the data it needed. SAC ¶ 214,

358. Abcarian’s June 14, 2018 statement reiterating Barns’s assurance was similarly

misleading.3 Id. ¶ 216-17, 362. Defendants’ repeated assurances about GDPR’s de minimis


3
       In their Opposition, Plaintiffs attribute the June 5, 2018 statement to Abcarian as well,
Opp’n 7, but the Complaint merely identifies the speaker as “[a] Nielsen executive,” SAC
¶¶ 215, 360(a). Accordingly, any claim premised on that statement fails to satisfy Rule 9(b).



                                                 27
          Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 28 of 30




impact on Nielsen throughout the first half of 2018 and the magnitude of the event support an

inference that Defendants knew facts or had access to information suggesting that these

statements were materially misleading. See, e.g., Haw. Structural Ironworkers Pension Tr. Fund

v. AMC Ent. Holdings, Inc., 422 F. Supp. 3d 821, 850 (S.D.N.Y. 2019) (“In order to speak so

knowledgeably regarding the state of Carmike’s theaters, Aron must have educated himself

regarding the condition of these theaters presumably by reviewing data given to him by Carmike

and by performing his own due diligence.” (internal quotation marks omitted)); Pirnik v. Fiat

Chrysler Autos., N.V., No. 15-CV-7199 (JMF), 2016 WL 5818590, at *7 (S.D.N.Y. Oct. 5, 2016)

(citing frequent discussion of a misleading topic in press releases, earnings calls, and SEC filings

as a basis for a strong inference of scienter).

          Relying on In re Facebook, Inc. Securities Litigation, 405 F. Supp. 3d 809, 847 (N.D.

Cal. 2019), Defendants urge the Court to find that even Plaintiffs’ claims relating to Defendants’

post-GDPR statements amount to nothing more than fraud by hindsight. See Defs.’ Mem. 24;

Reply 9. But that case is inapposite because the statements at issue there concerned whether

Facebook misleadingly assured investors that it was fully in compliance with GDPR. See 405 F.

Supp. 3d at 847. In dismissing the claims, the court found not only that Facebook did express

caution with its statement (rather than framing it as a guarantee), but also that the plaintiffs had

failed to “identify a single provision of . . . GDPR that Facebook had not implemented at the

time the challenged statements were made.” Id. Here, Plaintiffs sufficiently allege that

Defendants made misleading guarantees about GDPR’s impact on Nielsen’s business that negate

any previous disclosure and plausibly allege scienter. Accordingly, while Defendants’ motion is

granted as to Plaintiffs’ pre-GDPR-related claims, it is denied as to their post-GDPR-related

claims.




                                                  28
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 29 of 30




                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part. In particular, the Court concludes that Plaintiffs plausibly allege that

Defendants (1) failed to disclose a downward trend in discretionary spending in Nielsen’s July

2016 Form 10-Q and subsequent Forms filed with the SEC during the Class Period; (2) made

misleading opinion statements about the BDM business in July 2016; (3) made misleading

statements about the fair value of Buy Segment goodwill in Nielsen’s 2016 and 2017 Form 10-

Ks; and (4) made false and misleading statements about GDPR’s effect on the Watch Segment

after the regulation went into effect. It follows that Plaintiffs’ claims relating to these statements

— under Section 10(b), Rule 10b-5, and Section 20(a) — survive. By contrast, Plaintiffs’

Section 20(a) claims relating to the failed Section 10(b) claims must be and are dismissed.

       The only remaining question is whether Plaintiffs should be permitted to replead their

claims to the extent they have been dismissed. Opp’n 30 (requesting leave to replead “[i]f any

part of Defendants’ motion is granted”). Given the deficiencies discussed above and the fact that

Plaintiffs were granted leave to amend already, see ECF No. 71, the Court is skeptical that

Plaintiffs can cure the defects that it has found in their claims and, thus, would likely be on firm

ground denying leave to amend. See, e.g., Hunt v. All. N. Am. Gov’t Income Tr., Inc., 159 F.3d

723, 728 (2d Cir. 1998) (“[I]t is proper to deny leave to replead where . . . amendment would be

futile.”). Out of an abundance of caution, however, the Court will grant Plaintiffs leave to amend

once more. See, e.g., Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160,

190 (2d Cir. 2015); see also, e.g., Pasternack v. Shrader, 863 F.3d 162, 175 (2d Cir. 2017)

(“Complaints dismissed under Rule 9(b) are almost always dismissed with leave to amend.”

(internal quotation marks omitted)). No later than January 19, 2021, the parties shall confer and




                                                  29
        Case 1:18-cv-07143-JMF Document 85 Filed 01/04/21 Page 30 of 30




submit a proposed stipulation setting forth deadlines for the filing of any amended complaint and

any answers or motions with respect to the existing Complaint or any amended complaint

       The Clerk of Court is directed to terminate ECF No. 75.


       SO ORDERED.

Dated: January 4, 2021                            __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                               30
